On June 15, 2007, the defendant was sentenced to the following: CHARGE I: Count. T: Fifty (50) years in the Montana State Prison, for the offense of Incest, a felony; Count II: Fifty (50) years in the Montana State Prison, for the offense of Incest, a felony, to run consecutively with Count I; CHARGE II: Fifty (50) years in the Montana State Prison, with ten (10) years suspended, for the offense of Sexual Assault, a felony. Charge II shall run consecutive to Charge I. Defendant shall not be eligible for parole until he has successfully completed Level 1 and 2 of the sexual offender treatment program at the state prison. The Court recommends that Defendant not be considered eligible for parole until the parole board determines Defendant is an appropriate risk to place into a community.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Steven Eschenbacher. The state was represented by William Fullbright who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review *129Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 1st day of November, 2007.
DATED this 15th day of November, 2007.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.